Citation Nr: 0023553	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-34 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, currently claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to April 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Competent medical evidence of a nexus, or link, between the 
veteran's acquired psychiatric disorder, currently claimed as 
bipolar disorder, and his service has not been presented.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, currently claimed as bipolar 
disorder, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be presumed for certain chronic 
diseases, including psychoses, that manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

II.  Factual Background

The veteran's service medical records are negative for any 
diagnosis or treatment of a nervous condition or of a 
psychiatric disorder, although numerous entries reflect the 
veteran's complaints of headaches and migraine headaches.  
Upon separation examination (conducted in March 1974), the 
veteran reported having had nervous trouble, as well as 
frequent or severe headaches and dizziness or fainting 
spells.  The veteran also reported that he had a mild nervous 
breakdown while in "A. I. T."  Clinically, it was noted 
that the veteran had migraine headaches.  It was also noted 
that the veteran had a "nervous disorder," but he denied 
unconsciousness.

Private medical records (dated from October 1996 to February 
1997) reflect in-patient treatment for cocaine abuse and 
dependency and for bipolar disorder.  Upon admission, the 
veteran reported historically that he had had a mild nervous 
breakdown while in service.  The veteran also reported that 
he had been using drugs at that time.  These records are 
negative for any clinical discussion as to the onset or 
etiology of the veteran's bipolar disorder and do not offer a 
clinical opinion relating the veteran's bipolar disorder to 
his service.

At the veteran's RO hearing (conducted in February 1998), the 
veteran's service representative stated that the veteran had 
suffered a mild nervous breakdown while stationed in Germany 
and noted that this nervous breakdown had been reported by 
the veteran upon his separation examination.  (Transcript 
(T.) at 1-2).  The veteran himself testified that he had been 
in training at the time of his nervous breakdown. (T. at 4).  
He had been taking a test, when the sunlight irritated his 
eye, causing a headache.  (T. at 4-5).  He had also been 
nauseous.  (T. at 5).  He put his head down on his desk, and 
that was that.  Id.  He awoke to find himself strapped down 
to a bed.  Id.  Although he could not remember it, the 
veteran stated that he was told that he had had a violent 
episode, in which he stood up, screamed, and ran.  Id.  When 
asked to clarify when this event happened, the veteran 
finally determined that it had occurred in about January 
1974.  (T. at 6).  The veteran also stated that after this 
episode, he had been hospitalized for about two to three 
days, in order for them to rule out any physical illnesses.  
(T. at 7).  Basically, all that they could figure out and 
tell him was that he had had a mild nervous breakdown.  Id.  
The veteran testified that at that time, it was recommended 
that his flight status be taken away.  (T. at 8).  A medical 
discharge was then discussed with him.  Id.  The veteran 
related how he had been talked into taking an expeditious 
discharge rather than a medical discharge, so people would 
not think of him as a nut case. (T. at 8-11).  When asked 
when he first sought treatment after service, the veteran 
indicated that he had seen a Dr. F. for his migraine 
headaches.  (T. at 11).  Dr. F. had been his family 
physician.  Id.  The veteran stated that he had been told 
that Dr. F. had retired to Florida, and the veteran's family 
was trying to secure these records.  Id.  When asked again 
why he saw Dr. F., the veteran reiterated that it had been 
for migraine headaches.  Id.  The veteran clarified that Dr. 
F. was not a psychiatrist, and he had just treated the 
veteran's symptoms, symptoms that were the same as in 
service.  (T. at 12).  The veteran stated that these symptoms 
had started right after his nervous breakdown and had 
continued for about six to nine months after he got out of 
service.  Id.  After that, the veteran experienced mood 
swings.  (T. at 13).  The veteran indicated that his for 
bipolar disorder had been diagnosed in 1995, after he 
fractured his skull in 1994.  Id.  When asked if his symptoms 
had existed prior to his fractured skull, the veteran 
responded in the affirmative; they were the same symptoms he 
had back in service.  (T. at 14).  The veteran stated that 
his doctor had concluded that the veteran's bipolar disorder 
started in service.  (T. at 15).  She had prompted the 
veteran to file a claim with VA.  Id.  When asked why he had 
not filed a claim with VA earlier, the veteran explained that 
he had not known that that was available.  Id.  When asked 
when he first saw Dr. F. after service, the veteran stated 
that it had been almost immediately after his separation.  
(T. at 20).  When asked how many times he had seen Dr. F., 
the veteran indicated that it had been a couple of times, but 
as Dr. F. was not a psychiatrist, he had just treated the 
veteran's symptoms of migraine headaches.  Id.  When asked if 
there had been any discussion between Dr. F. and himself as 
to any possible psychiatric disorder, the veteran responded 
in the negative and stressed that Dr. F. had not been a 
psychiatrist.  (T. at 21).  The veteran stated that he had 
had his head injury in November 1994 and that he had first 
been diagnosed with a psychiatric disorder in 1995.  Id.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for an acquired psychiatric 
disorder that is currently diagnosed as bipolar disorder.  
Specifically, the Board acknowledges the veteran's assertions 
that the symptoms he experienced in service were the same as 
those experienced after service, which led to a diagnosis of 
bipolar disorder.  The Board also acknowledges that the 
veteran reported nervous trouble and a mild nervous breakdown 
upon his separation from service.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  In this respect, the 
Board notes that there is a clinical diagnosis of a 
psychiatric disorder (bipolar disorder) and evidence of in-
service incurrence (the veteran's assertions and the notation 
in his separation examination as to a mild nervous 
breakdown).  However, the Board finds no medical evidence of 
record as to a nexus, or link, between the veteran's current 
bipolar disorder and events in service.  To reiterate, such 
evidence is necessary for a well grounded claim.  Id.

Specifically, the veteran's service medical records are 
negative for a clinical diagnosis and treatment of a 
psychiatric disorder, including bipolar disorder.  They are 
also negative for any documentation of the January 1974 (or 
early 1974) event that was reported by the veteran at his RO 
hearing.  Rather, contemporaneous entries indicate that the 
veteran was treated for headaches.  Admittedly, the examiner 
noted the veteran's nervous disorder, but it was so noted in 
parentheses, and no clinical diagnosis or discussion 
accompanied this notation.  Also, the only other clinical 
evidence of record, private medical records dated beginning 
in October 1996, while referencing the veteran's reported 
history of having had a mild nervous breakdown in service, do 
not offer any clinical opinion relating the veteran's bipolar 
disorder to his service, nor is there any discussion at all 
as to its onset or etiology.

In effect, the veteran has proffered only his assertions that 
his bipolar disorder is related to events in service, 
particularly a mild nervous breakdown he experienced in early 
1974.  However, nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current bipolar disorder and 
events in service, the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
migraine headaches.  See Caluza v. Brown, supra.

As for presumptive service connection, the Board finds that 
the provisions of 38 C.F.R. §§ 3.307and 3.309 are not met in 
this instance, as the first clinical evidence of record as to 
the existence of a psychiatric disorder, bipolar disorder, is 
not until late 1996-early 1997, almost 22 years after the 
veteran's separation from service.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the February 1998 
supplemental statement of the case, as he was informed that 
medical evidence showing onset in service, aggravation, or 
onset within one year after separation from service to a 
compensable degree was necessary.  Moreover, the veteran has 
not provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this respect, the Board notes that 
while the veteran testified at his RO hearing that he had 
seen Dr. F. almost immediately after his separation from 
service, it had not been for a psychiatric disorder.  Rather, 
it had been for migraine headaches.  Indeed, the veteran 
stated that he and Dr. F. had not even discussed the 
possibility of any psychiatric disorder.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Service connection for an acquired psychiatric disorder, 
currently claimed as bipolar disorder, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

